Citation Nr: 1618400	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-05 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, including as secondary to the service-connected lumbosacral spine and knee disabilities.  

(The issues of entitlement to increased ratings based on limitation of motion and instability of the right and left knees, increased ratings for a lumbar spine disability and radiculopathies of the lower extremities, and restoration of a total disability rating based on individual unemployability due to service-connected disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a Travel Board hearing on his March 2011 Form 9.  In a statement received in April 2016, the Veteran withdrew his request for a hearing.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that the Veteran filed for benefits from the Social Security Administration (SSA).  See, e.g., March 2011 record request.  Records in the possession of the SSA could be supportive of the appellant's claim.  Thus, further development to obtain those records is in order.

Additionally, the Board finds an addendum opinion would be useful.  Specifically, the Board finds an opinion should be obtained to address the Veteran's contention that his right shoulder disability is due to the bilateral knee instability and falls related thereto.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Then, all pertinent evidence of record must be made available to and reviewed by the physician who provided the November 2010 opinion concerning the etiology of the Veteran's right shoulder disability.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's right shoulder disability was caused or permanently worsened as a result of falls due to instability of the knees.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the appellant's claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




